UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q/A ————— (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— GOLDEN RIVER RESOURCES CORPORATION (Exact name of registrant as specified in its charter) ————— Delaware 0-16097 98-0079697 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) Level 8, 580 St Kilda Road Melbourne, Victoria, 3004, Australia (Address of Principal Executive Office) (Zip Code) 011 (613) 8532 2866 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer., or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There were 17,728,084 outstanding shares of Common Stock as of November 15, 2009. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No EXPLANATORY NOTE This Amendment No.1 on Form 10-Q/A (“the Amendment”) amends Golden River Resources Corporation (the “Company”) quarterly report on Form 10-Q for the quarterly period ended September 30, 2009 as filed on November 16, 2009 (the “Form 10-Q”). The Company has filed this Amendment to restate previously issued financial statements and the accompanying notes as of and for the period ended September 30, 2009 contained in Item 1. Financial Statements. The Amendment restates the accounting for the acquisition of Acadian Mining Corporation (“Acadian”). During the fourth quarter of fiscal 2010, the Company completed the accounting for the acquisition of Acadian and as a result, adjustments were made to the preliminary fair value of accounting at the date of acquisition. In addition, during the first quarter of fiscal 2011, the Board of Directors of the Company and the holder of a majority of the outstanding shares of Common Stock approved a 1-for-10 reverse stock split. The Company has accounted for this reverse stock split in this amended filing and accordingly, all share and per share data has been retroactively restated. The amendment includes corresponding numerical and/or textual changes in Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, Item 3. Quantitative and Qualitative Disclosures About Market Risk, and Item 4. Controls and Procedures. The Amendment includes new certifications by our Chairman of the Board, President and Chief Executive Officer and Director, Secretary and Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 as exhibits 31.1 and 31.2, and Certification Pursuant to 18 U.S.C. Section 1350 as exhibits 32.1 and 32.2. Except as expressly set forth above, theAmendment No.1 does not amend, updateor restateany other information or disclosures to reflect developments since the original date of filing of the quarterly report on Form 10-Q. Accordingly, this Form 10-Q/A should be read in conjunction with the Company’s filings made with the Securities and Exchange Commission subsequent to the filing of the original quarterly report on Form 10-Q. The filing of this amendment shall not be deemed an admission that the original Form 10-Q, when originally filed, included any untrue statement of material fact or knowingly omitted to state a material fact necessary to make statement therein not misleading. Table Of Contents PAGE NO PART I. FINANCIAL INFORMATION Item 1 Financial Statements 2 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosure about Market Risk 24 Item 4 Controls and Procedures 25 PART II OTHER INFORMATION Item 1 Legal Proceedings 26 Item 1A Risk Factors 26 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 Defaults Upon Senior Securities 26 Item 4 Removed and Reserved 26 Item 5 Other Information 26 Item 6 Exhibits 26 SIGNATURES 27 EXHIBIT INDEX 28 Exh. 31.1 Certification 29 Exh. 31.2 Certification 31 Exh. 32.1 Certification 33 Exh. 32.2 Certification 34 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Introduction to Interim Consolidated Financial Statements. The interim consolidated financial statements included herein have been prepared by Golden River Resources Corporation (“Golden River Resources” or the “Company”) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “Commission”). Certain information and footnote disclosure normally included in consolidated financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These interim consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2009. In the opinion of management, all adjustments, consisting of normal recurring adjustments and consolidating entries, necessary to present fairly the consolidated financial position of the Company and subsidiaries as of September 30, 2009, the results of its consolidated operations for the three month periods ended September 30, 2009 and September 30, 2008, and the changes in its consolidated cash flows for the three month periods ended September 30, 2009 and September 30, 2008, have been included.The results of consolidated operations for the interim periods are not necessarily indicative of the results for the full year. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Foreign Currency Translation Prior to July 1, 2009, the Company’s functional and reporting currency was the Australian dollar and its subsidiary, Golden Bull Resources Corporation’s functional currency was the Canadian dollar. However, as a result of the purchase of the controlling interest in Acadian Mining Corporation in Canada in July 2009, the Company’s fiscal 2010 revenue and expenses will be primarily denominated in Canadian dollars (CDN$). ASC Topic 830 “Foreign Currency Matters” states that the functional currency of an entity is the currency of the primary economic environment in which the entity operates. Accordingly the Company determined that from July 1, 2009 the functional and reporting currency of the Company is the Canadian dollar. Assets, liabilities and portions of equity were translated at the rate of exchange at July 1, 2009 and portions of equity were translated at historical exchange rates.Revenue and expenses were translated at actual rates. Translation gains and losses were included as part of accumulated other comprehensive loss. Restatement of comparative numbers was made for the change in functional and reporting currency. The change was adopted prospectively beginning July 1, 2009 in accordance with ASC Topic 830. UNLESS OTHERWISE INDICATED, ALL FINANCIAL INFORMATION PRESENTED IS IN CANADIAN DOLLARS. 2 GOLDEN RIVER RESOURCES CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) Consolidated Balance Sheet September 30, 2009 June 30, 2009 CDN$000’s (As restated) CDN$000’s (Unaudited) ASSETS Current Assets Cash 19 Receivables 9 7 Inventories 17 - Prepaid expenses and deposits 65 - Total Current Assets 26 Non Current Assets Cash held for site remediation (note 11) - Property, plant and equipment (note 12) - Investment in non-consolidated entity (note 13) Mineral rights (note 10) - Total Non Current Assets Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses Lease liability - Advances from affiliates (note 3) Total Current Liabilities Non Current Liabilities Accrued site remediation (note 14) - Deferred tax liability (note 15) - Total Non Current Liabilities - Total Liabilities Commitments (Note 9) Stockholders’ Equity (Deficit): Common Stock: $.0001 par value 20,000,000 shares authorized, 17,728,084 and 12,671,413 issued and outstanding 2 1 Additional paid-in-capital Less treasury stock at cost, 250 shares ) ) Accumulated other comprehensive (loss) ) ) Retained profit(deficit) during exploration stage ) Retained (deficit) prior to exploration stage ) ) Golden River Resources Stockholders’ Equity (deficit) ) Non-controlling interests (note 10) - Total Equity (Deficit) ) Total Liabilities and Equity The accompanying notes are an integral part of the consolidated financial statements. 3 GOLDEN RIVER RESOURCES CORPORATION AND SUBSIDIARIES (An Exploration Stage Company) Consolidated Statements of Operations Three Months Ended September 30, 2009 and 2008 and for the cumulative period July 1, 2002 (inception of exploration activities) to September 30, 2009 (Unaudited) Three Months Ended Sep 30, 2009 (As restated) CDN$000’s Three Months Ended Sep 30, 2008 CDN$000’s July 1, 2002 to Sep 30, 2009 (As restated) CDN$000’s Revenues $
